Case 2:18-cv-13536-GCS-APP ECF No. 31 filed 06/05/19          PageID.193    Page 1 of 1




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ANGELA D. ROE,

 Plaintiff,

 v.                                                   2:18-cv-13536-GCS-APP

 ROOSEN, VARCHETTI & OLIVER,
 PLLC and CREDIT ACCEPTANCE
 CORPORATION,

 Defendants.

ORDER GRANTING PLAINTIFF’S MOTION TO STAY ALL DEADLINES

         Counsel for Plaintiff, ANGELA D. ROE, by and through her attorneys,

SULAIMAN LAW GROUP, LTD., having filed with this Court her Motion to Stay

and Reset all Pending Deadlines and the Court having reviewed same, hereby

ORDERED.

      1. All pending deadlines set forth in this Court’s Scheduling Order entered on

         January 23, 2019 are stayed pending this Court’s decision of Plaintiff’s

         Motion for Leave to File her First Amended Complaint and this Court’s

         ruling on Order to Show Cause.

                                                s/George Caram Steeh
                                                United States District Judge

Dated: June 4, 2019
